Citation Nr: 0720584	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1974 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted service connection 
for hepatitis C and assigned an initial noncompensable rating 
effective April 26, 2000.  Thereafter, the veteran appealed 
with respect to the initially assigned rating.  

While his appeal was pending, a September 2003 Decision 
Review Officer decision assigned a 10 percent rating 
evaluation, also effective April 26, 2000.  However, although 
the veteran has been assigned a higher rating, it is still 
less than the maximum benefit available; therefore, his 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently assigned a 10 percent disability 
rating pursuant to 38 C.F.R. §4.114, Diagnostic Code 7354.  
He contends that his hepatitis C is symptomatic and warrants 
a higher rating than that currently assigned.  The Board 
finds that a remand is necessary in order to afford the 
veteran a contemporaneous examination and to provide notice 
in accordance with the Veteran's Claims Assistance Act of 
2000 (VCAA).  

The Board notes that the veteran was last afforded a VA 
examination in April 2001.  Further, the Board observes that 
the most recent medical evidence contained in the claims file 
is dated August 2004.  Therefore, there is no evidence 
addressing the current severity of the veteran's hepatitis C 
symptomology.  As such, a remand is necessary in order to 
schedule the veteran for a VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the VCAA is applicable to the claim now before 
the Board.  The Board notes that in May 2000 the veteran was 
sent notice of the evidentiary requirements of a well-
grounded claim, but he was not advised of the evidence 
necessary to substantiate his initial rating claim, his and 
VA's respective responsibilities in obtaining such evidence, 
or requested to submit any evidence in his possession that 
pertains to his claim as required by the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Further, the veteran 
has not been notified of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability now on appeal as required by the Court of Appeals 
for Veterans' Claims (Court) in Dingess/Hartman v. Nicholson. 
19 Vet. App. 473 (2006) (holding that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award).  Therefore, this remand for substantive 
development will also enable VA to provide appropriate notice 
in accordance with VCAA as defined by the Court's holdings in 
Pelegrini and Dingess/Hartman.    

 Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the evidence necessary to 
substantiate his initial rating claim, 
his and VA's respective 
responsibilities in obtaining such 
evidence, and a request that he submit 
any evidence in his possession that 
pertains to his claim.  Pelegrini, 
supra. Such notice should also explain 
the information or evidence needed to 
establish a disability rating and 
effective date for his claim now on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra. 
2.	The veteran should be afforded a VA 
examination in order to determine the 
current nature and severity of his 
hepatitis C.  VA should forward the 
claims file to the examiner for review 
and ask the examiner to comment on any 
progression in symptomology. 
Specifically, the examiner should 
comment on the degree of fatigue, 
malaise, anorexia, weight loss, and 
hepatomegaly exhibited by the veteran, 
and whether or not the veteran's 
condition requires dietary restriction 
or constant medication.  Further, the 
examiner should note the existence, 
frequency, and duration of any 
incapacitating episodes the veteran 
experiences as a result of his 
symptomology.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.

3.	After completion of the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

